internal_revenue_service number release date index number -------------------------- ------------------------------ ----------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-157102-04 date date ------- ------------------ --------------------------------------------------------------- legend grantor -------------------------- -------------------------------------------------------------------------------- trust ------------------------------------------------------------------------------------------------------------ date year dear ----------------- this responds to your representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2632 facts the information submitted states that on date grantor created trust and retained an interest for a term of four years grantor survived the term under the terms of trust upon the death of grantor there is a possibility that a generation-skipping_transfer gst may occur the estate_tax_inclusion_period with respect to grantor’s transfer to trust closed for gst tax purposes in year the year during which grantor’s retained_interest expired on his form_709 for year grantor did not make an election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the transfer because grantor’s counsel advised him that trust was not a gst_trust as defined in sec_2632 and thus the automatic allocation rules contained in sec_2632 did not apply to trust plr-157102-04 grantor is now advised by his counsel that trust is a gst_trust as defined in sec_2632 and accordingly requests an extension of time to make an election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the transfer law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption will be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero the term indirect_skip means any transfer of property other than a direct_skip subject_to gift_tax that is made to a gst_trust sec_2632 with certain exceptions a gst_trust is a_trust that could have a gst with respect to the transferor sec_2632 sec_2632 provides that for purposes of sec_2632 an indirect_skip shall be deemed to have been made only at the close of the estate_tax_inclusion_period etip the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_26_2632-1 provides that an etip terminates at the time at which no portion of the property is includible in the transferor's gross_estate sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip such an election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-157102-04 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter for making the election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply plr-157102-04 with respect to grantor’s transfer to trust the election should be made by completing a statement that identifies the trust describes the transfer and provides that the transferor is electing pursuant to sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the described transfer to the trust and submitting the statement a copy of grantor’s year form_709 and a copy of this letter to the cincinnati service_center at internal_revenue_service cincinnati service_center - stop cincinnati oh the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries cc
